Citation Nr: 0334969	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  01-04 534	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left foot disability caused by hospital care 
or medical or surgical treatment or examination by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel
INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the RO in 
March 2000.  The veteran testified at hearings at the RO in 
May 2000 and March 2001, and at a hearing before the 
undersigned Veterans Law Judge in August 2001.

In November 2001, the Board denied a claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
left foot disability caused by hospital care or medical or 
surgical treatment or examination by VA.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2003, VA General 
Counsel filed an unopposed motion to vacate the Board's 
November 2001 decision.  By an order dated in March 2003, the 
Court vacated the Board's November 2001 decision and remanded 
the matter to the Board for readjudication.


REMAND

In the February 2003 unopposed motion filed with the Court, 
VA General Counsel concluded that the veteran had not been 
properly advised in accordance with the changes brought about 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) with respect to his claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
left foot disability caused by hospital care or medical or 
surgical treatment or examination by VA.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  The February 2003 
motion mentioned above concluded that VA had not satisfied 
its duty to notify the veteran of what was needed to 
substantiate the claim for compensation pursuant to 
38 U.S.C.A. § 1151 for additional left foot disability caused 
by hospital care or medical or surgical treatment or 
examination by VA, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  Because of the specific 
instructions in the February 2003 motion and March 2003 Court 
Order, a remand is required in this case.  

For the reasons set out above, the Board will remand this 
case in order to comply with the March 2003 order.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for 
additional left foot disability caused by 
hospital care or medical or surgical 
treatment or examination by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the statement of the case 
was issued in April 2001.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

